PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/241,336
Filing Date: 7 Jan 2019
Appellant(s): Everard et al.



__________________
Hannah E. Torvick
Registration No. 77,237
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/16/21.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 11/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.


Examiner’s Note: Appellant’s current set of claim 21-39 and 41 are similar to the claim set was filed in now abandoned app. 14/443,077 after board affirmed examiner’s rejection. Examiner notes that PTAB decision for app. 14/443,077 to be treated as USPTO internal case law to facilitate future prosecution as well as current appeal of this application.

Claims 21-24, 27-32, 34-35, 38-39 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adams (U.S. Pub. No. 20140099015 A1), in view of Ostergren (U.S. Pub. No. 20120039687 A1), further in view of Davis (WO 2013/033442).

Regarding to claim 21 and 34:

34. Adams teach a verification method for verifying installation of a component, the verification method comprising: capturing, by an image capturing camera, one or more images of the component as component image data; (Adams [0033]
FIG. 11 confirmation of proper installation is then made by the automated vision
inspection system by processing images of the installation to automatically locate each
occurrence of the four-indicium markings 160 and judge each one on completeness of
appearance of the entire marking, the upper portions of the indicia and/or the lower
portions of the indicia)
storing, acceptable component configuration data, (Adams [0007] the inspection
system can determine a match percentage of the pixels [configuration data] defining the
edge of the inspected indicia. Matching is based on comparing with stored data,
because Adams [0028] each exterior edge segment is broken into individual pixels in
the digital image and comparisons of these pixels between the master image and inspected image is completed by the inspection system 150. Thus, detection of a
predetermined percentage of the pixels for each of the one hundred sixteen (116) edges
for one of the markings 160 by the inspection system 150 is indicative of a non-twist
state for a portion of the cushion 110 associated with that detected marking. Adams [0034] FIG. 11 the controller 230 processes the images through imaging processing software that has been programmed to look for the markings 160 [configuration data] as described above and to access the installed condition of the cushion 110 or sock 112 by comparison of the digital image 222, 224, 226, 228 to master images of the markings 160)
wherein the acceptable component configuration data represents an acceptable installation of the component; (Adams [0028] each exterior edge segment is broken into individual pixels in the digital image and comparisons of these pixels between the master image and inspected image is completed by the inspection system 150. Thus, detection of a predetermined percentage [acceptable component] of the pixels for each of the one hundred sixteen (116) edges for one of the markings 160 by the inspection system 150 is indicative of a non-twist [an acceptable installation] state for a portion of the cushion 110 associated with that detected marking)
receiving, by the central processing unit, (Adams [0034] the digital images are then
sent to a controller 230. The controller 230 may take the form of any processing unit,
such as a computer processing unit) the component image data; (Adams [0034] to
reduce the amount of pixels 170 being compared which thereby reducing the
processing time, the software is programmed to pixelate the perimeter each indicium
and compare the pixilated perimeters between the two captured images
and master images)
comparing, by the central processing unit, the component image data with the acceptable component configuration data to determine an installation condition of the component; (Adams [0007] the inspection system can determine a match percentage [acceptable component] of the pixels  defining the edge of the inspected indicia. Adams [0034] FIG. 11 the controller 230 processes the images through imaging processing software that has been programmed to look for the markings 160 [configuration data] as described above and to access the installed 
coupling an output device to the central processing unit; (Adams [0034] the controller 230 may take the form of any processing unit ... FIGS. 12 and 13 show inspection and judgment of the markings 160 on the side curtain airbag assembly 100 by the automated inspection system 150. Inspection judgement display is shown in the bottom part of Fig. 13 is output device. Fig. 11 shows coupling)
activating, (Adams [0030] in the case of a bracket 126 located at least partially over one of the markings 160, several edges of the pixels 170 of that marking 160 are covered, which can cause the inspection system 150, when viewing each of the indicium 140, 142, 144, 146 as a whole, to flag [activating] that portion of the cushion 110 or sock 112 associated with that partially covered marking as possibly being in a twisted state) by the central processing unit, the output device (Adams FIG. 11 [0026] The indicia 140, 142, 144, 146 give a visible marking for the human eye, but also enable an automated vision inspection system 150 [the output device] (see FIG. 11) to quickly determine the state of the installed cushion 110 of the side curtain airbag assembly 100. Adams [0034] FIGS. 12 and 13 show inspection and judgment of the markings 160 on the side curtain airbag assembly 100 by the automated inspection system 150. Inspection judgement display is output device) in response to the installation condition of the component being unacceptable to one or both of signal an installation failure (Adams [0028] each exterior edge segment is broken into individual pixels in the digital image and comparisons of these pixels between the master image and inspected image is completed by the inspection system 150. 
or take an action to temporarily terminate an assembly process; and (Part of or condition, no rejection is required)
activating, (Adams [0030] in the case of a bracket 126 located at least partially over one of the markings 160, several edges of the pixels 170 of that marking 160 are covered, which can cause the inspection system 150, when viewing each of the indicium 140, 142, 144, 146 as a whole, to flag [activating] that portion of the cushion 110 or sock 112 associated with that partially covered marking as possibly being in a twisted state) by the central processing unit, the output device (Adams FIG. 11 [0026] The indicia 140, 142, 144, 146 give a visible marking for the human eye, but also enable an automated vision inspection system 150 [the output device] (see FIG. 11) to quickly determine the state of the installed cushion 110 of the side curtain airbag assembly 100. Adams [0034] FIGS. 12 and 13 show inspection and judgment of the markings 160 on the side curtain airbag assembly 100 by the automated inspection system 150. Inspection judgement display is output device) in response to the installation condition of the component being acceptable to signal a satisfactory installation; (Adams [0028] each exterior edge segment is broken into individual pixels in the digital image and comparisons of these pixels between the master image and inspected image is completed by the inspection system 150. Thus, detection of a predetermined percentage [acceptable component] of the pixels for each of the one 

Adams do not explicitly teach component including at least a hanger bracket and a rotatable fastener, the hanger bracket comprising first reference indicia including a pair of horizontally elongate slots on either side of a center slot in the center of the hanger bracket, and the rotatable fastener comprising a second reference indicia including a horizontally elongate projection on a grip, by a non-transitory machine readable medium, coupling a central processing unit with the non-transitory machine readable medium; wherein the acceptable component configuration data includes an acceptable variance of an angular relationship, corresponding to the position of the pair of horizontally elongate slots of the hanger bracket relative to the position of the horizontally elongate projection of the rotatable fastener; and wherein an unacceptable installation condition of the component includes the angular relationship exceeding the acceptable variance.

However Ostergren teach component including at least a hanger bracket (Ostergren [0037] as shown in FIG. 1, the airbag-anchor portions 3 [hanger bracket] are fixed to a body panel of an automobile, such as the body frame 5 [base plate]) and a rotatable fastener, (Ostergren [0046] In FIGS. 12-13 the fastener is preferably inserted in a hole 8 having a corresponding shape) 

    PNG
    media_image2.png
    292
    795
    media_image2.png
    Greyscale

the hanger bracket comprising first reference indicia including a pair of horizontally elongate slots on either side of a center slot in the center of the hanger bracket, (Ostergren [0046] FIG. 12-13 shows 10 and pair of parallel elongate on either side. Positioning of horizontal or vertical is not patentable, as the main
purpose is to get indicia) and the rotatable fastener comprising a second reference indicia including a horizontally elongate projection on a grip, (Ostergren [0046] FIG. 12-13 shows 10 and pair of parallel elongate on either side. Second pair is second indicia. Positioning of horizontal or vertical is not patentable, as the main purpose is to get indicia)
relationship, corresponding to the position of the pair of horizontally elongate slots of the hanger bracket relative to the position of the horizontally elongate projection of the rotatable fastener; (Ostergren [0046] FIG. 12-13 shows 10 and pair of parallel elongate on either side. Positioning of horizontal or vertical is not patentable, as the main purpose is to get indicia)

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Adams, further incorporating Ostergren in video/camera technology. 

The combination of Adams and Ostergren do not explicitly teach by a non-transitory machine readable medium, coupling a central processing unit with the non-transitory machine readable medium; coupling an output device to the central processing unit; wherein the acceptable component configuration data includes an acceptable variance of an angular relationship, wherein an unacceptable installation condition of the component corresponds to the angular relationship exceeding the acceptable variance.

However Davis teach by a non-transitory machine readable medium, (Davis page 55 line 33 tangible computer readable media containing instructions for configuring a processor or other programmable system to perform such methods is also expressly
contemplated)
coupling a central processing unit with the non-transitory machine readable medium; (Davis page 55 line 33 tangible computer readable media containing instructions for configuring a processor or other programmable system to perform such methods is also expressly contemplated)
wherein the acceptable component configuration data includes an acceptable variance of an angular relationship (Davis page 19 line 11-17 one approach uses image segmentation to identify different items in the field of view. Most physical items 
transformation is then applied to restore these edges to parallel or perpendicular relationship. Angular variance within 5 degrees or less can be calculated from image and pattern inspection)
wherein an unacceptable installation condition of the component corresponds to the angular relationship exceeding the acceptable variance. (Davis page 19 line 11-17 one approach uses image segmentation to identify different items in the field of view. Most physical items are characterized by perpendicular edges (e.g., a cereal box is a rectangular cuboid; a can is a right cylinder). The edges discerned from the segmented imagery are examined to determine if any pair of edges is nearly parallel or nearly perpendicular (i.e., within, e.g., 20, 10 or 5 degrees or less). The 15 physical edges to which these depictions correspond can be assumed to be truly parallel or perpendicular, with the angular variance in the depicted image due to perspective distortion. A corrective perspective transformation is then applied to restore these edges to parallel or perpendicular relationship. Angular variance within 5 degrees or less can be calculated from image and pattern inspection)



Regarding to claim 22:

22. Adams teach the verification system of claim 21, wherein the one or more images comprise an entirety of the component in relation to a structure. (Adams [0026] the markings 160 provided on the exemplary sock 112 [component] near the A-pillar 124 can be spaced about 4.5 mm from the lower edge 166 and this spacing can gradually increase to about 6.5 mm for markings 160 provided rearward of the A-pillar 124 [structure])

Regarding to claim 23:

23. Adams teach the verification system of claim 21, Adams do not explicitly teach wherein the one or more images comprise separately identifiable elements of the component.

However Ostergren teach wherein the one or more images comprise separately identifiable elements of the component. (Ostergren [0037] as shown in FIG. 12-13, 

Regarding to claim 24 and 35:

24. Adams teach the verification system of claim 23, wherein the separately identifiable elements (Adams [0026] the distance between the markings 160 and the lower edge 166 near the A-pillar 124 can be smaller than the distance between the markings 160 and the lower edge 166 near one of the remaining pillars. More particularly, according to another aspect of the present disclosure, the markings 160 provided on the exemplary sock 112 near the A-pillar 124 can be spaced about 4.5 mm from the lower edge 166 and this spacing can gradually increase to about 6.5 mm for markings 160 provided rearward of the A-pillar 124)

Adams do not explicitly teach comprise a hanger bracket, a base plate, and a rotatable fastener.

However Ostergren teach comprise a hanger bracket, a base plate, (Ostergren [0037] as shown in FIG. 1, the airbag-anchor portions 3 [hanger bracket] are fixed to a body panel of an automobile, such as the body frame 5 [base plate]) and a rotatable fastener. (Ostergren [0046] FIGS. 12-13 the fastener is preferably inserted in a hole 8 having a corresponding shape)

Regarding to claim 25 and 36:

Cancelled.

Regarding to claim 26 and 37:

Cancelled.

Regarding to claim 27 and 38:

38. Adams teach the verification method of claim 34, Adams do not explicitly teach wherein the pair of horizontally elongate slots of the hanger bracket are aligned parallel to the horizontally elongation projection of the rotatable fastener when the rotatable fastener is inserted into the hanger bracket and the base plate and rotated ninety degrees to a locked energy absorbing position.

However Ostergren teach wherein the pair of horizontally elongate slots of the hanger bracket are aligned parallel to the horizontally elongation projection of the rotatable fastener when the rotatable fastener is inserted into the hanger bracket and the base plate and rotated ninety degrees to a locked energy absorbing position. (Ostergren [0020] the fastener may be constructed such that the attachment portion adapted to be inserted into the mounting hole has a geometry allowing the attachment portion to fit into and be inserted into the mounting hole when the fastener is 

Regarding to claim 28 and 39:

39. Adams teach the verification method of claim 34, wherein the comparing
comprises determining, by the central processing unit, that the installation condition of the component is unacceptable (Adams [0007] an automated vision inspection system detects whether a cushion of a side curtain airbag assembly system is twisted)
in response to one or more of: the rotatable fastener missing; the hanger bracket missing; the rotatable fastener not fully installed in the hanger bracket; the rotatable fastener turned in the hanger bracket; the rotatable fastener not fully pushed in vehicle; the rotatable fastener only partially turned in the vehicle; and the rotatable fastener missing from a curtain. (Adams FIG. 8 algorithm is applicable detecting a indicia to identify edges of bracket or fastener. [0028] FIG. 8, indicium 140 has thirty (30) exterior edges, indicium 142 has twenty-eight (28) exterior edges, indicium 144 has twenty-eight (28) exterior edges and indicium 146 has thirty (30) exterior edges, for a total of one hundred sixteen (116) exterior edges for each marking 160. Each exterior edge segment is broken into individual pixels in the digital 

Adams do not explicitly teach the hanger bracket, and a rotatable fastener.

However Ostergren teach the hanger bracket, (Ostergren [0037] as shown in FIG. 1, the airbag-anchor portions 3 [hanger bracket] are fixed to a body panel of an automobile, such as the body frame 5 [base plate]) and a rotatable fastener. (Ostergren [0046] FIGS. 12-13 the fastener is preferably inserted in a hole 8 having a corresponding shape)

Regarding to claim 29:

29. Adams teach the verification system of claim 21, wherein the image capturing camera initially captures one or more images of a known component in an acceptable installation condition as the acceptable component configuration data. (Adams [0028] each exterior edge segment is broken into individual pixels in the digital image and comparisons of these pixels between the master image [images of a known component] and inspected image is completed by the inspection system 150)

the hanger bracket, and a rotatable fastener.

However Ostergren teach the hanger bracket, (Ostergren [0037] as shown in FIG. 1, the airbag-anchor portions 3 [hanger bracket] are fixed to a body panel of an automobile, such as the body frame 5 [base plate]) and a rotatable fastener. (Ostergren [0046] FIGS. 12-13 the fastener is preferably inserted in a hole 8 having a corresponding shape)

Regarding to claim 30:

30. Adams teach the verification system of claim 21, wherein the acceptable component configuration data (Adams [0028] Each exterior edge segment is broken into individual pixels in the digital image and comparisons of these pixels between the master image [images of a known component] and inspected image is completed by the inspection system 150) further comprises presence, position, and location (Adams [0026] the distance between the markings 160 and the lower edge 166 near the A-pillar 124 can be smaller than the distance between the markings 160 and the lower edge 166 near one of the remaining pillars. More particularly, according to another aspect of the present disclosure, the markings 160 provided on the exemplary sock 112 near the A-pillar 124 can be spaced about 4.5 mm from the lower edge 166 and this spacing can gradually increase to about 6.5 mm for markings 160 provided rearward of the A-pillar 124)

a fastener and hanger bracket as assembled to a base plate.

However Ostergren teach a fastener and hanger bracket as assembled to a base plate. (Ostergren [0037] as shown in FIG. 1, the airbag-anchor portions 3 [hanger bracket] are fixed to a body panel of an automobile, such as the body frame 5 [base plate]. Ostergren [0046] FIGS. 12-13 the fastener is preferably inserted in a hole 8 having a corresponding shape)

Regarding to claim 31:

31. Adams teach the verification system of claim 21, wherein the image capturing camera is located at a fixed station adjacent one or more advancing vehicles. (Adams Fig. 11 [0034] the vehicle can then be moved to a judgment station)

Regarding to claim 32:

32. Adams teach the verification system of claim 21, wherein the image capturing camera is arranged to view an interior of one or more vehicles. (Adams [0033] FIG. 11 the vehicle is then moved to an inspection station where detectors 220, such as cameras, capture digital images 222, 224 and digital images 226, 228 of the respective left and right side curtain airbags. Because each side curtain airbag assembly 100 follows the contour of the vehicle 102 and the cushion 110 is flexible, each installation 

Regarding to claim 41:

41. Adams teach the verification system of claim 21, Adams do not explicitly teach
wherein the acceptable variance is 4 to 6 degrees.

However Davis teach wherein the acceptable variance is 4 to 6 degrees. (Davis page 19 line 11-17 one approach uses image segmentation to identify different items in the field of view. Most physical items are characterized by perpendicular edges (e.g., a cereal box is a rectangular cuboid; a can is a right cylinder). The edges discerned from the segmented imagery are examined to determine if any pair of edges is nearly parallel or nearly perpendicular (i.e., within, e.g., 20, 10 or 5 degrees or less). The 15 physical edges to which these depictions correspond can be assumed to be truly parallel or perpendicular, with the angular variance in the depicted image due to perspective distortion. A corrective perspective transformation is then applied to restore these edges to parallel or perpendicular relationship. Angular variance within 5 degrees or less can be calculated from image and pattern inspection)

Claims 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adams (U.S. Pub. No. 20140099015 A1), in view of Ostergren (U.S. Pub. No. .

Regarding to claim 33:

33. Adams teach the verification system of claim 21, and inspection of an interior of a vehicle being assembled. (Adams [0033] FIG. 11 the vehicle is then moved to an inspection station where detectors 220, such as cameras, capture digital images 222, 224 and digital images 226, 228 of the respective left and right side curtain airbags. Because each side curtain airbag assembly 100 follows the contour of the vehicle 102 and the cushion 110 is flexible, each installation appears slightly different. Thus, the detectors 220 capture images of the side curtain airbag assembly along the length of the vehicle)

Adams do not explicitly teach wherein the image capturing camera is mounted on a robotic arm for insertion.

However Huang teach wherein the image capturing camera is mounted on a robotic arm for insertion (Huang Fig. 1 [0023] The object alignment symbol represents the origin of the predetermined ray that extends from the focal point of the image sensed by the image sensing device to the object. In use, the operator can move the image sensing device (e.g., a camera attached to a manipulator arm of a remote vehicle) until a predetermined pixel on the image plane is aligned with the object.) 

The motivation for combining Adams, Ostergren and Davis as set forth in claim 21 is equally applicable to claim 33. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Adams, further incorporating Ostergren, Davis and Huang in video/camera technology. One would be motivated to do so, to incorporate the image capturing camera is mounted on a robotic arm for insertion. This functionality will improve automation of image inspection system. 

Allowable subject matter

Claims 40 is allowable, because claim 40 is specific invention and prior art does not teach claim 40.

(2) Response to Argument

In essence the Appellants argue the following points, and each point is addressed individually by the examiner.

Appellant argued in page 5-6:

	Appellant argued in page 5-6 that Independent claim 21 is improperly rejected as obvious over Adams in view of Ostergren and Davis, because prior art do not teach, “wherein the acceptable component configuration data includes an acceptable variance of an angular relationship corresponding to the position of the pair of horizontally 

	Office respectfully disagrees for the following reason:

Examiner disagrees, because similar claim set was filed under now abandoned app. 14/443,077 after board affirmed examiner’s rejection. Examiner notes that PTAB decision for app. 14/443,077 to be treated as USPTO internal case law to facilitate this prosecution of this application where combined teaching of Adams and Ostergren was affirmed for the rejection of very similar claim set. Adams teach automated vision inspection of vehicle airbag based on comparison with a master image and same master can have the indicia from the specific bracket shown in Ostergren. 

Adams [0007] the inspection system can determine a match percentage of the pixels defining the edge of the inspected indicia. Adams [0030] the inspection system 150 also detects the exterior of pixel edges of each of the upper portions 180, 182, 184, 186 (which in this example would be significantly covered by the bracket 126 and be judged as a twisted state) [unacceptable component based on feature] and the exterior pixel edges of each of the lower portions 190, 192, 194, 196 (which in this example would not be covered by the bracket 126 and be judged as a non-twist state) [acceptable component based on feature], the portion of the cushion 110 or sock 112 

    PNG
    media_image3.png
    581
    968
    media_image3.png
    Greyscale


	Camera inspect and judge [acceptable or unacceptable component] shown in the Adams Fig. 11 above will determine acceptable [not twisted] or unacceptable [twisted] installation, because Adams [0031] the inspection system 150 is adapted to judge orientation [angular relationship] and judge its completeness in reference to a master image of the same indicia set.

Ostergren [0046] FIGS. 12-13 the fastener is preferably inserted in a hole 8 having a corresponding shape.
 

    PNG
    media_image2.png
    292
    795
    media_image2.png
    Greyscale


As mentioned above PTAB decision for app. 14/443,077 affirmed examiner for rejecting claim 1 given below. Based on PTAB decision for app. 14/443,077 examiner notes that combined teaching of Adams and Ostergren teach argued limitation including 
“acceptable variance of an angular relationship”. Because “acceptable variance of an angular relationship” has been inherently taken into account when “comparing said captured images to said representative data” of claim 1 of app. 14/443,077, because if the angular relationship does not match, it will be considered unacceptable. Also Adams [0035] the indicia 140, 142, 144, 146 are grouped into sets, e.g., set of four, making the short word or marking 160 which, when repeated along the length of the cushion 110 or sock 112 of the side cushion airbag assembly 100, allows the image processing software to find the marking 160, determine its orientation [angular relationship] and judge its completeness in reference to a master image of the same indicia set.

Claim 1 of app. 14/443,077:

rotatable fastener, wherein said hanger bracket and said base plate have an aperture for insertion there through of a portion of said fastener, said fastener includes an attachment portion for engaging said base plate in an energy absorbing relation and a head portion for securing said hanger bracket to said fastener, when said fastener is rotatable to a locked, energy absorbing, position after insertion of a portion thereof through said apertures in said hanger bracket and base plate; wherein said system comprises: an image capturing camera to capture an image of the installation of the component in machine readable form; a machine readable medium including data representative of at least one hanger bracket attached to a base plate with an energy absorbing rotatable fastener rotated to its locked, energy absorbing position; a central processing unit for receiving data from said image capturing camera and said machine readable medium; said central processing unit for comparing said captured images to said representative data to determine the condition of said installation and deliver an output signal in response to said comparison.”

However “acceptable variance of an angular relationship” measurement is well known in camera based inspection system as shown in Davis Fig. 10, page 19 line 11-17 one approach uses image segmentation to identify different items in the field of view. Most physical items are characterized by perpendicular edges (e.g., a cereal box is a rectangular cuboid; a can is a right cylinder). The edges discerned from the segmented imagery are examined to determine if any pair of edges is nearly parallel or nearly 

It would have been obvious to one of ordinary skill in the art at the time of the
invention to modify Adams, further incorporating Ostergren and Davis in video/camera
technology. One would be motivated to do so, to incorporate the acceptable component
configuration data includes an acceptable variance of an angular relationship. This
functionality will improve accuracy of image inspection system with predictable results, because explicit teaching of angular variance from Davis will be applicable for orientation determination process described in Adams [0035].

Appellant argued in page 6:

	Appellant argued in page 6 that the Examiner's proposed modification to Adams would render Adams unsatisfactory for its intended purpose.	 

	Office respectfully disagrees for the following reason:



	Please also see PTAB decision for app. 14/443,077 where examiner is affirmed for the same argument made by appellant for combining Adams and Ostergren.



Appellant argued in page 10:

	Appellant argued in page 10 that the Examiner's proposed modification to Adams changes the principle of operation of Adams.	

	Office respectfully disagrees for the following reason:

Examiner disagrees, because Adams principal of operation of Adams is image recognition and comparison/judging as shown in Adams Fig. 11. Adams, the use of the percentage of visible indicia is only one of comparing and judging images. Adams [0038] states that it will be appreciated that various of the above-disclosed and other features and functions, or alternatives thereof, may be desirably combined into many other different systems or applications. Also that various presently unforeseen or unanticipated alternatives, modifications, variations or improvements therein may be subsequently made by those skilled in the art which are also intended to be encompassed by this disclosure. Inclusion of Davis’s teaching of “acceptable variance of an angular relationship” will not change the principle of operation of Adams, because 

Please also see PTAB decision for app. 14/443,077 where examiner is affirmed for the same argument made by appellant for combining Adams and Ostergren.

Examiner's notes that proposed modification to Adams does not changes the principle of operation of Adams, because combined teaching of Adams, Ostergren and Davis is mere integration of software modules for better inspection and is an obvious act to be performed together for feature recognition which is well known in prior arts as explained in Davis page 33 line 9-13 which suggest software library can have different feature detectors.

Appellant argued in page 11:

	Appellant argued in page 11 that Adams in view of Ostergren and Davis fails to teach or suggest each element of independent claim 21.	

	Office respectfully disagrees for the following reason:

Examiner disagrees, because as explained in the page 21-27 of this examiner answer document combined teaching of Adams in view of Ostergren and Davis teach each and every element of independent claim 21 specially "acceptable" or 

Appellant argued in page 12:

	Appellant argued in page 12 that the Examiner's obviousness rationale is conclusory and entirely unsupported.	

	Office respectfully disagrees for the following reason:

Examiner disagrees, because reason for obviousness is not conclusory statements. Adams is image recognition and comparison/judging as shown in Adams Fig. 11. Adams [0038] states that it will be appreciated that various of the above-disclosed and other features and functions, or alternatives thereof, may be 

Examiner's notes that the Examiner's obviousness rationale is not conclusory or unsupported, because combined teaching of Adams, Ostergren and Davis is mere integration of software modules for better inspection and is an obvious act to be performed together for feature recognition which is well known in prior arts as explained in Davis page 33 line 9-13 which suggest software library can have different feature detectors.

In response to appellant 's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant 's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Appellant argued in page 14:

	Appellant argued in page 14 that Examiner believes that inspecting an entirely different component using a dissimilar inspection method would be obvious to a person of skill in the art because "this functionality will improve accuracy and automation of image inspection system." Quite clearly, the Examiner has failed to analyze independent claim 21 as a whole, instead opting to hunt for individual claim elements within a vacuum.	

	Office respectfully disagrees for the following reason:

Examiner disagrees, because as explained in the page 21-27 of this examiner answer document combined teaching of Adams in view of Ostergren which is affirmed by board for similar claim set. “Acceptable variance of an angular relationship” is vague term which is also taken into account in Adams Fig. 11 any way, because Adams [0035] the indicia 140, 142, 144, 146 are grouped into sets, e.g., set of four, making the short word or marking 160 which, when repeated along the length of the cushion 110 or sock 112 of the side cushion airbag assembly 100, allows the image processing software to find the marking 160, determine its orientation [angular relationship] and judge its completeness in reference to a master image of the same indicia set. Davis Fig. 10, page 19 line 11-17 teaching of angular relationship can be used in orientation determination of Adams with predictable results. These are not totally different systems. 

Appellant argued in page 15:

	Appellant argued in page 15 that dependent claim 23 is improperly rejected as obvious over Adams in view of Ostergren and Davis.	

	Office respectfully disagrees for the following reason:

Examiner disagrees, because Ostergren [0037] as shown in FIG. 12-13, the airbag-anchor portions 3 [hanger bracket] are fixed to a body panel of an automobile, such as the body frame 5 [base plate]. Adams [0005] automated vision inspection involves the capture of digital images of the installed side curtain airbag assembly and processing those images through imaging processing software that has been programmed to look for key features [separately identifiable elements of the component] previously defined and to assess the installed condition by comparison of the current image to a master image. Adams [0036] the indicia 140, 142, 144, 146 also have unique upper portions 180, 182, 184, 186 and lower portions 190, 192, 194, 196 that can be taught as recognizable markings independent of and in addition to the complete 

Also Davis Fig. 8 page 13 line 23-33 shows the system associates the different segmented shapes on the conveyor with the different object identifiers derived from sensor information. If there is a mismatch in number (e.g., segmentation shows four items on the Fig. 8 conveyor, but the system may output only three product identifications), this circumstance is flagged to the operator. This shows separately identifiable elements are recognized and counted.

Appellant argued in page 16:

	Appellant argued in page 16 that Dependent claim 41 is improperly rejected as obvious over Adams in view of Ostergren and Davis.	

	Office respectfully disagrees for the following reason:

Examiner disagrees, because the argument is addressed and explained in the page 21-27 of this examiner answer document. “Acceptable variance of an angular relationship to be 4 to 6 degrees” measurement is well known in camera based inspection system as shown in Davis Fig. 10, page 19 line 11-17 one approach uses image segmentation to identify different items in the field of view. Most physical items 

Combined teaching of Adams in view of Ostergren which was affirmed by board. Adams Fig. 11 and Adams [0035] the indicia 140, 142, 144, 146 are grouped into sets, e.g., set of four, making the short word or marking 160 which, when repeated along the length of the cushion 110 or sock 112 of the side cushion airbag assembly 100, allows the image processing software to find the marking 160, determine its orientation [angular relationship] and judge its completeness in reference to a master image of the same indicia set. Davis Fig. 10, page 19 line 11-17 teaching of angular relationship can be used in orientation determination of Adams with predictable results. These are not totally different systems. Both systems are used for image inspection and it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Adams and Davis for determining better accuracy with predictable results.

Appellant argued in page 17:

	Appellant argued in page 17 that Independent claim 34 is improperly rejected as obvious over Adams in view of Ostergren and Davis.	

	Office respectfully disagrees for the following reason:

Examiner disagrees, because the argument is addressed and explained in the page 22-27 of this examiner answer document related claim 21 which is applicable to claim 34 as well.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Adams, Ostergren and Davis. In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. According to MPEP 2141 combining prior art elements according to known methods to yield predictable results is considered reason for obviousness to combine. 

Ordinary skill in the art will take a picture of the properly installed fastener taught in Ostergren and use that as master image for the comparison point for subsequent inspection to be completed using the algorithm shown in Adams with necessary modification for proper pattern recognition. This will provide predictable results and the combination will teach argued limitation as well as it will make the inspection process efficient. Please note combined teaching of Adams and Ostergren was affirmed by PTAB as mentioned above.

While the combined teaching Adams and Ostergren does not explicitly teach does not teach “acceptable variance of an angular relationship” explicitly, however “acceptable variance of an angular relationship” measurement is well known in camera 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Adams, further incorporating Ostergren and Davis in video/camera technology. One would be motivated to do so, to incorporate the acceptable component configuration data includes an acceptable variance of an angular relationship. This functionality will improve accuracy of image inspection system with predictable results, because Adams Fig. 11 and Adams [0035] the indicia 140, 142, 144, 146 are grouped into sets, e.g., set of four, making the short word or marking 160 which, when repeated along the length of the cushion 110 or sock 112 of the side cushion airbag assembly 100, allows the image processing software to find the marking 160, determine its orientation [angular relationship] and judge its completeness in reference to a master image of the same indicia set. Davis Fig. 10, page 19 line 11-17 teaching of angular relationship can be used in accurate orientation determination of Adams. 

Appellant argued claims are very broad without having any specific algorithm and should not be allowed. Please note 7. Claims 40 is allowable, because claim 40 is specific invention and prior art does not teach claim 40. Examiner is maintaining 

/NASIM N NIRJHAR/           Primary Examiner, Art Unit 2482                                                                                                                                                                                             
Conferees:

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.